[Cite as Cleveland Metro. Bar Assn. v. Kraus, 125 Ohio St.3d 1204, 2010-Ohio-3088.]




                      CLEVELAND BAR ASSOCIATION v. KRAUS.
                       [Cite as Cleveland Bar Assn. v. Kraus,
                       125 Ohio St.3d 1204, 2010-Ohio-3088.]
     (No. 2007-1547 — Submitted April 20, 2010 — Decided April 30, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, David P. Kraus, Attorney
Registration No. 0039592, last known business address in Shaker Heights, Ohio.
        {¶ 2} The court coming now to consider its order of December 11, 2007,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with the second year stayed on conditions, finds that
respondent has substantially complied with that order and with the provisions of
Gov.Bar R. V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio. It is further ordered that respondent is placed
on probation for a period of one year under Gov.Bar R. V(9).
        {¶ 4} It is further ordered that on or before thirty days from the date of
this order, relator shall file with the Clerk of this court the name of the attorney
who will serve as respondent's monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that respondent shall also be monitored during the one-year
probationary period by the Ed Keating Center, Inc., to verify Alcoholics
Anonymous meeting attendance and to administer random urinalysis. It is further
ordered that at the end of respondent's probationary period, relator shall file with
the Clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
                             SUPREME COURT OF OHIO




       {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent's probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance
with Gov.Bar R. V(9)(D), (2) respondent complies with this and all other orders
issued by this court, (3) respondent complies with the Rules for the Government
of the Bar of Ohio, (4) relator files with the Clerk of this court a report indicating
that respondent has complied with the terms of the probation, and (5) this court
orders that the probation be terminated.
       {¶ 6} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       {¶ 7} For earlier case, see Cleveland Bar Assn. v. Kraus, 116 Ohio St.3d
302, 2007-Ohio-6458, 878 N.E.2d 1028.
       PFEIFER, ACTING C.J., LUNDBERG STRATTON, O’CONNOR, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
       The late CHIEF JUSTICE THOMAS J. MOYER did not participate in the
decision in this case.
                           ________________________




                                           2